UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end:October 31 Date of reporting period: November 1, 2014 – October 31, 2015 Item 1: Reports to Shareholders Annual Report | October 31, 2015 Vanguard Selected Value Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles : Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 28 About Your Fund’s Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended October 31, 2015 Total Returns Vanguard Selected Value Fund 0.88% Russell Midcap Value Index 0.47 Mid-Cap Value Funds Average 0.92 Mid-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance October 31, 2014, Through October 31, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Selected Value Fund $29.49 $28.15 $0.404 $1.169 1 Chairman’s Letter Dear Shareholder, Compared with the previous few years, U.S. stock returns were generally restrained for the 12 months ended October 31, 2015. Neither mid-capitalization nor value stocks, which are the focus of Vanguard Selected Value Fund, measured up to the broad market. The fund returned close to 1%, a bit better than its benchmark, the Russell Midcap Value Index, and about the same as the average return of its mid-cap value peers . The fund and its benchmark traveled very different routes to reach those results. Selected Value far outdistanced its benchmark in the consumer discretionary, consumer staples, and health care sectors, but lagged in financials, energy, and information technology. Selected Value’s cash position, about 6% as of the end of the period, weighed slightly on returns. (The advisors have the flexibility to hold cash when they cannot find attractive stocks that meet their strict valuation criteria.) If you hold shares in a taxable account, you may wish to review the table and discussion on after-tax returns for the fiscal year that appear later in this report. On a separate note, I’d like to recognize Vanguard Selected Value Fund’s tenth anniversary with advisor Donald Smith & Co., Inc., and portfolio managers Don Smith and Rich Greenberg. The fund launched in 1996 and Donald and his namesake firm, along with Richard, began advising it in 2005. 2 U.S. stock market fluctuated on its way to modest returns The broad U.S. stock market returned more than 4% for the fiscal year ended October 31. Stocks generally climbed during the first nine months before dropping sharply in August and September. Fears surfaced in late summer that slower economic growth in China would spread across the globe. In October, however, stocks rallied as the Federal Reserve maintained its historically low short-term interest rates. Central banks in Europe and Asia also signaled or implemented additional stimulus measures to counter sluggish growth and low inflation. Corporate earnings, although generally lower than in the past couple of years, mostly exceeded expectations. The strength of the U.S. dollar against foreign currencies contributed to a return of about –4% for international stocks. Returns for the developed markets of the Pacific region and Europe were essentially flat. Stocks tumbled in emerging markets, where concerns about China seemed to weigh most heavily. Market Barometer Average Annual Total Returns Periods Ended October 31, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 4.86% 16.28% 14.32% Russell 2000 Index (Small-caps) 0.34 13.90 12.06 Russell 3000 Index (Broad U.S. market) 4.49 16.09 14.14 FTSE All-World ex US Index (International) -3.83 5.20 2.99 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.96% 1.65% 3.03% Barclays Municipal Bond Index (Broad tax-exempt market) 2.87 2.91 4.28 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 CPI Consumer Price Index 0.17% 0.93% 1.69% 3 The consumer sectors soared; financials and energy soured Selected Value’s three advisors––Barrow, Hanley, Mewhinney & Strauss, Donald Smith & Co., and Pzena Investment Management––manage their respective portions of the fund separately. They all have extensive experience as value-oriented investors and rely on deep research to find stocks of companies that, in their view, haven’t been adequately recognized or rewarded by the markets. They make a solid commitment when they invest in a stock, tucking it firmly into the portfolio until its fundamentals change or it no longer meets their strict criteria. The fund performed well in the consumer discretionary and consumer staples sectors. Its consumer discretionary stocks returned about 24%, almost four times as much as their benchmark counterparts. Several apparel companies led the way, helped by cruise lines and auto parts firms. Outperformance was even more striking in consumer staples: Returns in this lightly held sector approached 60% and lifted the fund’s overall results, while the benchmark’s holdings returned 10%. Health care is not a mainstay of the fund, as it isn’t traditionally considered a source of value-oriented stocks. For this fiscal year, however, Selected Value got a Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Selected Value Fund 0.44% 1.29% The fund expense ratio shown is from the prospectus dated February 25, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2015, the fund’s expense ratio was 0.39%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Mid-Cap Value Funds. 4 boost from its holdings in the health care providers and services segment. Its technology stocks returned less than 2%, lagging the benchmark by nearly 5 percentage points. Strong results from IT services firms offset poor results from semiconductor companies. The fund recorded negative returns in five of the nine industry sectors it had exposure to. Most dramatic was the troubled energy sector, where low oil prices plagued most of the industry. The fund’s holdings returned about –50%, while their benchmark counterparts returned –37%. Financials, which at almost 30% of assets is the fund’s largest sector weighting, returned about –3%, behind the benchmark’s return of almost 5%. Selected Value’s consumer finance firms and REITs (real estate investment trusts) had the most difficulties; its multiline insurance and asset management segments also hit rough patches. You can find more information on the fund’s positioning and performance in the Advisors’ Report that follows this letter. Total Returns Ten Years Ended October 31, 2015 Average Annual Return Selected Value Fund 8.63% Russell Midcap Value Index 8.39 Mid-Cap Value Funds Average 7.52 Mid-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Staying the course can help you stay closer to your fund’s return When stock markets are highly volatile, as in recent months, it’s tempting to run for cover. But the price of panic can be high. A rough measure of what can be lost from attempts to time the market is the difference between the returns produced by a fund and the returns earned by the fund’s investors. The results shown in your fund’s Performance Summary later in this report are its time- weighted returns—the average annual returns investors would have earned if they had invested a lump sum in the fund at the start of the period and reinvested any distributions they received. Their actual returns, however, depend on whether they subsequently bought or sold any shares. There’s often a gap between this dollar-weighted return for investors and the fund’s time-weighted return, as shown below. Many sensible investment behaviors can contribute to the difference in returns, but industry cash flow data suggest that one important factor is the generally counterproductive effort to buy and sell at the “right” time. Keeping your emotions in check can help narrow the gap. Mutual fund returns and investor returns over the last decade Notes: Data are as of September 30, 2015. The average fund returns and average investor returns are from Morningstar. The average fund returns are the average of the funds’ time-weighted returns in each category. The average investor returns assume that the growth of a fund’s total net assets for a given period is driven by market returns and investor cash flow. To calculate investor return, a fund’s change in assets for the period is discounted by the return of the fund to isolate how much of the asset growth was driven by cash flow. A model, similar to an internal rate-of-return calculation, is then used to calculate a constant growth rate that links the beginning total net assets and periodic cash flows to the ending total net assets. Amounts may not add up exactly because of rounding. Sources: Vanguard and Morningstar, Inc. 6 Dips and detours are common as fund strives for strong returns The advisors’ patient approach, along with a relatively concentrated portfolio, results in a collection of stocks that looks significantly different than those held by the benchmark. At times, the advisors’ conviction and enduring investment process can result in short-term underperformance, an occurrence that can be frustrating but is sometimes necessary for the fund to achieve its desired long-term outcome. For the ten years ended October 31, Selected Value Fund produced an average annual return of 8.63%. Its benchmark (which bears no expenses) returned 8.39% over the same period; its peer group, 7.52%. Selected Value is served well by the advisors’ experience, skill, and knowledge, and by its low costs, which allow you to keep more of the fund’s return. A dose of discipline is crucial when markets become volatile The developments over the past few months remind us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 17, 2015 7 Advisors’ Report For the fiscal year ended October 31, 2015, Vanguard Selected Value Fund returned 0.88%. Your fund is managed by three independent advisors. This provides exposure to distinct yet complementary investment approaches, enhancing the fund’s diversification. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets each manages, and a brief description of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal period and of how portfolio positioning reflects this assessment. (Please note that the Pzena Investment Management discussion refers to industry sectors as defined by Russell classifications, rather than by the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on November 19, 2015. Vanguard Selected Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Barrow, Hanley, Mewhinney & 63 6,133 Conducts fundamental research on individual stocks Strauss, LLC exhibiting traditional value characteristics: price/earnings and price/book ratios below the market average and dividend yields above the market average. Donald Smith & Co., Inc. 21 2,066 Conducts fundamental research on the lowest price-to-tangible book value companies. Research focuses on underlying quality of book value and assets, and on long-term earnings potential. Pzena Investment Management, 13 1,300 Uses a fundamental, bottom-up, deep-value-oriented LLC investment strategy. Seeks to buy good businesses at low prices, focusing exclusively on companies that are underperforming their historically demonstrated earnings power. Cash Investments 3 164 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a cash position. 8 Barrow, Hanley, Mewhinney & Strauss, LLC Portfolio Managers: James P. Barrow, Executive Director Mark Giambrone, Managing Director Stocks advanced moderately in the last 12 months as the market struggled to balance improving economic data with the prospects for rising interest rates and the strong dollar. This type of environment often produces solid results for value stocks with high dividend yields, and our return was better than that of the market. Because we have positioned our portfolio in anticipation of continued modest economic data and the rising rates that should follow, our largest positions are in the financial sector, where higher rates will mean higher profits, and in those sectors that thrive during economic uplifts, such as industrials and consumer discretionary. We continue to benefit from a pickup in merger and acquisition (M&A) activity, with take-outs of two of our holdings announced during the period. Our positioning in health care has been especially fruitful, as Omnicare and Cigna were targeted for acquisition during the past year. If we are finding good companies with attractive valuations and cash flow, and the market doesn’t recognize this, we consider it a proof statement of the efficacy of our process to then see a financial or strategic buyer come along. We expect to continue to see additional activity over time, as First Niagara Financial Group and New York Community Bancorp were also involved in M&A activity after the end of the fiscal year. Our financial holdings detracted meaningfully from returns, mainly because of continued low interest rates. We have been underweighted in REITs (real estate investment trusts) and overweighted in companies focused on lending. REITs have done well, as their valuations rise on low interest rates, while lending-center companies have suffered, as they need rate increases to improve margins. Thus, low interest rates have hindered returns over the last few years. If economic data remain good, however, we expect that rising rates will help returns. We are underweighted in information technology, utilities, materials, and, as noted above, REITs. We believe that traditional yield plays like utilities and REITs have had substantial runs because of the continued low interest rate environment and now have very little room for valuation upside or meaningful yield relative to their own histories. We also see considerable risk to their valuation levels should interest rates rise. 9 Donald Smith & Co., Inc. Portfolio Managers: Donald G. Smith, President and Chief Investment Officer Richard L. Greenberg, CFA, Senior Vice President The portfolio continues to meet our criteria of owning a concentrated selection of low price-to-tangible book value stocks with attractive long-term earnings potential. It currently sells at 95% of tangible book value and 7.6 times our estimate of normalized earnings. In contrast, the Standard & Poor’s 500 Index sells at over 5 times tangible book value and 16 times normalized earnings. During the last year, the portfolio’s largest detractor by far was Micron Technology, which declined 50% over the past year after a spectacular run that saw its stock rise 400% from the beginning of 2013. Slackening demand for personal computers led to pricing weakness in PC DRAM (dynamic random access memory), a product that accounts for over 20% of Micron’s sales. We still believe that the memory industry has undergone a structural change, shrinking to only a handful of competitors, and that the magnitude of industry pricing downturns will be less steep than in past cycles. The interest shown by a Chinese company in buying Micron highlights the inherent value of the company’s assets and technology. Commodity stocks––namely, energy and precious metals––were the other large losers for the portfolio; their decline mirrored that of oil and gold prices. WPX Energy (–64.1%) and Yamana Gold (–43.8%) detracted most. Commodity companies constitute over 40% of the lowest price/book value decile, and they account for the majority of the poor performance of the decile over the last year. Thanks to our long-standing caution over oil prices, we have been underweighted in energy stocks relative to this decile, preferring gas-oriented companies; any exposure to this area, however, has hurt performance. On the positive side, JetBlue Airways (+115.2%) benefited from both lower oil prices and internal profit enhancement actions, as did Royal Caribbean Cruises (+47.0%). We sold our positions in Peabody Energy and Exelon. We purchased Aspen Insurance Holdings, a reinsurance and insurance company, at about book value. Meeting its stated goal of an 11% return on equity in 2015 would likely drive the stock to a premium to book value. Aspen is a prime takeover target; in 2014, the company rejected an offer from Endurance at a substantial premium to book value. We purchased MFA Financial, a mortgage REIT, at 89% of tangible book value. The stock yields 11.4%, and the company is one of the mortgage REITs least vulnerable to rising interest rates. 10 Our largest position is in AerCap. The stock sells at approximately book value, below fair market value, and 7 times current earnings. We expect the company to be able to restart its stock buyback program by first quarter 2016. Insurance is the largest industry weighting. On average, our insurance holdings sell at about book value and 11 times earnings. Other large weightings include airlines/ aircraft leasing and technology. We believe that rising interest rates that result from strengthening worldwide economies would generally benefit the portfolio. Insurers would earn more on their investments, while technology and commodity companies would be helped by stronger demand. Until this growth is evident, it is possible that investors will continue to seek safe havens in the narrow universe of large-cap growth companies—though we believe their high valuations make these stocks anything but safe. In this uncertain environment, we are comforted by the generally strong balance sheets and cash flows exhibited by most of our holdings; the fact that over one-half of our holdings have active stock buyback programs is evidence of strong balance sheets, as well as managements’ belief in the undervaluation of their assets. Pzena Investment Management, LLC Portfolio Managers: Richard S. Pzena, Founder, Chief Executive Officer, and Co-Chief Investment Officer Manoj Tandon, Principal, Co-Director of Research Eli Rabinowich, Principal Stocks were generally strong in the first half of the year, only to reverse most of their gains in the second half. As a result, the Russell Midcap Value Index, the fund’s benchmark, was up slightly in a year where investor behavior was influenced by oil prices, which declined sharply, and anticipation of a rise in the short-term interest rate. Over the past year, our portfolio benefited from stock selection in the materials and processing, technology, and financial services sectors. These results were slightly offset by positioning in producer durables and consumer staples. Strong results were spread broadly across the portfolio. The largest individual contributor was ON Semiconductor Corporation, which performed well in a year that featured strong design wins, market share gains in the automotive and computing space, and positive guidance for 2017 targets. 11 Our managed health care holdings performed well, led by Cigna and Aetna. HMOs were up as investors gained comfort with the sustainability of earnings growth after the implementation of the Affordable Care Act, and on better-than-expected medical cost trends. Cigna’s shares further increased on the takeover offer by Anthem. Within financials, property and casualty insurance holdings performed well, led by Progressive, which benefited from strong results as net premiums written grew by 16%. Owens Corning, a roofing and insulation manufacturer, issued strong results and above-consensus guidance, resulting in a solid 12-month return. The business continued to show revenue growth and margin improvement amid a recovery in new residential construction. The largest detractors were Murphy Oil and Superior Energy Services, reflecting the depressed oil prices. We continue to believe that Murphy Oil has a solid mix of assets and a balance sheet that can withstand a prolonged period of low oil prices. Superior Energy also has a strong balance sheet and is well positioned to participate in an eventual rebound in capital spending by energy companies. We took advantage of the weakness to add to our positions. Another top detractor was producer durable holding Terex. Its price fell because of the firm’s exposure to the oil and gas sector (margins in the aerial work platform division were weaker than expected), and because its merger partner, Konecranes, issued a profit warning. Overall, the portfolio continues to consist of companies that we believe are of high quality. Our largest exposure is to the insurance, advertising, and technology segments, where we believe valuations are attractive. 12 Selected Value Fund Fund Profile As of October 31, 2015 Portfolio Characteristics DJ U.S. Russell Total Midcap Market Value FA Fund Index Index Number of Stocks 123 558 3,971 Median Market Cap $9.9B $10.3B $51.0B Price/Earnings Ratio 16.8x 22.4x 21.9x Price/Book Ratio 1.7x 1.7x 2.7x Return on Equity 13.5% 10.2% 17.2% Earnings Growth Rate 9.4% 6.7% 9.9% Dividend Yield 2.2% 2.3% 2.0% Foreign Holdings 8.1% 0.0% 0.0% Turnover Rate 24% — — Ticker Symbol VASVX — — Expense Ratio 1 0.44% — — 30-Day SEC Yield 1.47% — — Short-Term Reserves 5.5% — — Sector Diversification (% of equity exposure) Russell DJ Midcap U.S. Total Value Market Fund Index FA Index Consumer Discretionary 18.0% 8.4% 13.7% Consumer Staples 3.6 3.9 8.5 Energy 5.0 9.2 6.5 Financials 28.8 33.3 17.9 Health Care 6.7 5.9 14.2 Industrials 20.4 9.8 10.7 Information Technology 8.6 9.9 20.1 Materials 4.8 6.3 3.3 Telecommunication Services 0.1 1.6 2.1 Utilities 4.0 11.7 3.0 Volatility Measures Russell DJ Midcap U.S. Total Value Market Index FA Index R-Squared 0.86 0.90 Beta 0.96 0.98 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Royal Caribbean Cruises Hotels, Resorts & Ltd. Cruise Lines 3.2% Reynolds American Inc. Tobacco 3.0 Hanesbrands Inc. Apparel, Accessories & Luxury Goods 2.8 Stanley Black & Decker Inc. Industrial Machinery 2.5 Total System Services Data Processing & Inc. Outsourced Services 2.5 Owens Corning Building Products 2.5 Cigna Corp. Managed Health Care 2.3 Delphi Automotive plc Auto Parts & Equipment 2.3 Cardinal Health Inc. Health Care Distributors 2.1 Norwegian Cruise Line Hotels, Resorts & Holdings Ltd. Cruise Lines 1.9 Top Ten 25.1% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated February 25, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2015, the expense ratio was 0.39%. 13 Selected Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2005, Through October 31, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Selected Value Fund * 0.88% 13.35% 8.63% $22,879 ••••• Russell Midcap Value Index 0.47 13.64 8.39 22,388 – Mid-Cap Value Funds Average 0.92 12.15 7.52 20,654 Dow Jones U.S. Total Stock Market Float Adjusted Index 4.40 14.11 8.07 21,735 Mid-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 14 Selected Value Fund Fiscal-Year Total Returns (%): October 31, 2005, Through October 31, 2015 Average Annual Total Returns: Periods Ended September 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Selected Value Fund 2/15/1996 -4.25% 12.65% 7.54% 15 Selected Value Fund Financial Statements Statement of Net Assets As of October 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (93.3%) 1 Consumer Discretionary (16.9%) Royal Caribbean Cruises Ltd. 3,16
